                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

D’WAN LEWIS,                                 )
                                             )
      Plaintiff,                             )
                                             )
v.                                           ) Civ. Act. No.: 2:17-cv-407-ECM
                                             )             (WO)
MONTGOMERY FITNESS, INC.,                    )
d/b/a PLANET FITNESS,                        )
                                             )
      Defendant.                             )

                    MEMORANDUM OPINION and ORDER

      Before the Court is the Defendant’s motion for summary judgment (doc. 42),

which has been fully briefed. (Docs. 43-44; Brief and Evidence); (Docs. 47 and 49;

Responsive Brief and Evidence); (Doc. 53; Reply). After careful consideration and

for the reasons that follow, the Court concludes that the Defendant’s motion for

summary judgment is due to be granted.

                          I.         Jurisdiction and Venue

      The Court exercises subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,

1343, and 1367. Personal jurisdiction and venue are uncontested.

                               II.    Standard of Review

      “Summary judgment is proper if the evidence shows ‘that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of


                                                                                    1
law.’” Hornsby-Culpepper v. Ware, 906 F.3d 1302, 1311 (11th Cir. 2018) (quoting

FED.R.CIV.P. 56(a)). “[A] court generally must view all evidence and make all

reasonable inferences in favor of the party opposing summary judgment.” Fla. Int’l

Univ. Bd. of Trs. v. Fla. Nat’l Univ., Inc., 830 F.3d 1242, 1252 (11th Cir. 2016).

However, “conclusory allegations without specific supporting facts have no

probative value.” Jefferson v. Sewon Am., Inc., 891 F.3d 911, 924–25 (11th Cir.

2018). If the record, taken as a whole, “could not lead a rational trier of fact to find

for the non-moving party,” then there is no genuine dispute as to any material fact.

Hornsby-Culpepper, 906 F.3d at 1311 (citing Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986)).

      The movant bears the initial burden of demonstrating that there is no genuine

dispute as to any material fact, and the movant must identify the portions of the

record which support this proposition. Id. (citing Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)). The movant may carry this burden “by demonstrating that the

nonmoving party has failed to present sufficient evidence to support an essential

element of the case.” Id. The burden then shifts to the non-moving party to establish,

by going beyond the pleadings, that a genuine issue of material fact exists. Id. at

1311–12.




                                                                                       2
                               III.   Background.

      Montgomery Fitness, Inc., operating under the name Planet Fitness in

Montgomery, Alabama, provides gym and health club services.           The general

manager, Heath York, a white male, handles the day-to-day operations, including

hiring, firing, and discipline. Plaintiff D’wan Lewis, an African-American male,

was hired by York on April 15, 2015 to work at the front desk. Front desk duties

require a significant amount of computer work. Lewis struggled with the front desk

responsibilities and within a few months of employment, he asked York to move

him to a position that did not require computer work. York obliged and moved

Lewis to a maintenance and cleaning position, and Lewis made no objection to this

transfer.

      In August of 2015, Lewis overheard a conversation between co-workers

Katherine Ross, a white female, and Kijuan Jones, a black male, during which Ross

used the term “nigger.” Jones reported the incident to York, and York investigated

the matter. As part of the investigation, York interviewed Lewis. Roth admitted

using the racial slur, and York terminated her that same day. Lewis never heard any

of his supervisors use racially-derogatory language, and Roth’s use of the slur was

the only time he ever heard this type of language used at work.

      On September 1, 2015, a member of the gym complained that Lewis had

sexually harassed his sixteen-year-old granddaughter.       York investigated the

                                                                                  3
allegation. The child’s mother reported that Lewis retrieved the child’s personal

information from the gym’s computer and spoke to her daughter using sexual

language. Although Lewis denied the accusations, York found them to be credible

and documented the incident.

      On December 10, 2015, Lewis received a write-up for failing to check off his

daily cleaning tasks. The following day, on December 11, 2015, Lewis received a

write-up for failing to refill paper towel dispensers and for exhibiting a bad attitude.

Although the entire gym staff was responsible for changing out the paper towels,

Lewis was the only maintenance worker on staff at the time and he could not recall

whether the paper towels were replaced.

      In addition to the misconduct documented by write-ups, York claims to have

received undocumented complaints from gym members about Lewis socializing on

the job.   On December 15, 2015, York met with Lewis to discuss his job

performance. At the end of the meeting, York terminated Lewis. On the associated

Employee Warning Notice Form, York wrote that Lewis “failed to meet

performance requirements,” that Lewis stated that “he did not need his job,” and that

Lewis “possessed a careless attitude.” Lewis claims he was terminated because

York said Lewis wasn’t happy. Lewis further claims that after his investigative

interview with York, he was assigned additional job duties, such as cleaning under




                                                                                       4
treadmills and dusting the lockers, and that his work overall was subjected to higher

scrutiny.

      The day Lewis was terminated, Roth called the gym and asked for her job

back. The gym was short-staffed at the time, so York conferred with the gym’s

third-party HR/payroll company and the only remaining employee who worked at

the gym during Roth’s use of the racial slur, an African-American woman named

Mary Sloan. York asked Sloan how she would feel about working alongside Roth

again after the incident, and Sloan indicated that she had no problem with Roth being

rehired. Thereafter, York met with Roth, who acknowledged her wrongdoing,

apologized, and assured York that it would never happen again. York rehired Roth;

however, she resigned about a month later for unrelated reasons.

      Lewis claims he was treated less favorably than two white co-workers, Lane

Buford and Katy Roth. Lewis alleges that Buford, who was late for work several

times, was moved to another shift instead of being terminated. However, the

undisputed evidence establishes that Buford received a write-up each time he was

late, and that York never moved Buford to another shift or otherwise accommodated

him. Buford voluntary left his job to enter the military—an arrangement that was

understood from the beginning of his employment.

      Lewis also claims that he was treated less favorably than Roth. Specifically,

he claims that Roth never did much cleaning, and she was never disciplined for her


                                                                                    5
failure to do so. Additionally, he takes issue with York’s rehiring of Roth. In

drawing his comparison, Lewis asserts that both he and Roth were hired as front-

desk employees and earned the same wage. Lewis points out that when he was

moved to the maintenance position, his duties still overlapped with Roth’s because

front-desk employees have some responsibility for cleaning. However, front-desk

employees only had minor cleaning responsibilities while the large majority of their

responsibilities involve computer work.        At all material times, Lewis was a

maintenance worker, whose primary responsibility was cleaning. Throughout her

employment, Roth worked at the front desk.

      Lewis claims that he suffered discrimination and retaliation in violation of 42

U.S.C. §1981. He further brings a state-law claim against Montgomery Fitness for

negligent and/or wanton hiring, training, supervision, and retention.

                                   IV.    Analysis.

      Lewis bring two claims under 42 U.S.C. §1981: race discrimination and

retaliation. Specifically, Lewis claims he was terminated because of his race. He

further claims that he suffered retaliation after opposing the use of a racial slur by a

co-worker.

      A. 42 U.S.C. § 1981 Race Discrimination.
      Pursuant to 42 U.S.C. §1981, “[a]ll persons…shall have the same right…to

make and enforce contracts…as is enjoyed by white citizens….” Monds v. Quitman


                                                                                       6
Ga., --- Fed.Appx. ----, 2019 WL 1422819, *2 (11th Cir. March 29, 2019). The law

is clear that “a plaintiff asserting an intentional-discrimination claim under Title VII

of the Civil Rights Act of 1964, the Equal Protection Clause, or 42 U.S.C. § 1981

must make a sufficient showing to permit a reasonable jury to rule in [his] favor.”

Lewis v. City of Union City, 918 F.3d 1213, 1220 n.5 (11th Cir. March 21, 2019) (en

banc). Indeed, the Court “examine[s] claims of discrimination and retaliation under

the same legal framework regardless of whether the plaintiff invokes section 1981

or section 2000e [(Title VII)].” Jefferson, 891 F.3d at 919; see also Standard v.

A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998) (“Both of these statutes

[(Title VII and 42 U.S.C. § 1981)] have the same requirements of proof and use the

same analytical framework. . . .”).

         When a plaintiff, using circumstantial evidence, “assert[s] an intentional-

discrimination claim under Title VII of the Civil Rights Act of 1964, the Equal

Protection Clause, or 42 U.S.C. § 1981,” the McDonnell Douglas burden-shifting

framework governs the analysis at summary judgment.1 Lewis, 918 F.3d at 1217.

         When proceeding under McDonnell Douglas, the plaintiff bears the
         initial burden of establishing a prima facie case of discrimination by
         showing (1) []he belongs to a protected class, (2) that []he was subjected
         to an adverse employment action, (3) that []he was qualified to perform
         the job in question, and (4) that h[is] employer treated similarly situated
1
  In their briefs, both parties use the McDonnell Douglas burden-shifting framework to analyze Lewis’s claims of
discrimination. Additionally, neither party suggests that Lewis’s discrimination claims are anything but single-motive
discrimination. Accordingly, the Court finds that Lewis’s discrimination claims involve allegations of single-motive
discrimination and that the McDonnell Douglas burden-shifting framework applies. See Lewis, 918 F.3d at 1220
(applying McDonnell Douglas framework to discrimination claim); Gogel v. Kia Motors Mfg. of Ga., Inc., 904 F.3d
1226, 1239 (11th Cir. 2018) (same).

                                                                                                                    7
      employees outside h[is] class more favorably. . . . If the plaintiff
      succeeds in making out a prima facie case, the burden shifts to the
      defendant to articulate a legitimate, nondiscriminatory reason for its
      actions. . . . Finally, should the defendant carry its burden, the plaintiff
      must then demonstrate that the defendant’s proffered reason was
      merely a pretext for unlawful discrimination, an obligation that merges
      with the plaintiff’s ultimate burden of persuading the factfinder that
      []he has been the victim of intentional discrimination.

Id. at 1220–21 (internal citations and quotations omitted). In establishing the fourth

prong of the prima facie case, the plaintiff must point to proper comparators to be

used in the analysis, and such comparators must be “similarly situated [to the

plaintiff] in all material respects.” Id. at 1224. This comparison must be worked out

“on a case-by-case basis,” but ordinarily a similarly-situated comparator: “will have

engaged in the same basic conduct (or misconduct) as the plaintiff”; “will have been

subject to the same employment policy, guideline, or rule as the plaintiff”; “will

ordinarily (although not invariably) have been under the jurisdiction of the same

supervisor as the plaintiff”; and “will share the plaintiff’s employment or

disciplinary history . . . .” Id. at 1227–28.

      In the present case, Lewis has not met his initial burden of establishing a prima

facie case. In his complaint, Lewis identifies three actions that he alleges were

motivated by discrimination: Montgomery Fitness’s decision to terminate Lewis,

Montgomery Fitness’s subjecting Lewis to “less favorable terms and conditions of

employment,” and Montgomery Fitness’s “harass[ing] Plaintiff during his time of

employment.” (Doc. 1, p. 3). The Court construes the “less favorable terms and
                                                                                      8
conditions” and the “harass[ing]” to be York’s comments to Lewis about his job

performance, including the various warnings Lewis received.

        Without addressing whether the underlying facts of these alleged employment

actions would even amount to “adverse employment action[s]” for the prima facie

case, the Court concludes that Lewis fails to offer a suitable comparator. As a result,

he has not established a prima facie case, and his claims of discrimination fail.

        In his response to the motion for summary judgment, Lewis argues that Roth

was treated more favorably than he was at work.2 At the time Lewis was terminated,

Lewis and Roth had different job titles and different job duties. Although Lewis

alleges that cleaning was part of Roth’s job, the evidence establishes that the core

functions of Roth’s front-desk job involved a significant amount of computer work

while Lewis’s core job function was cleaning. Lewis alleges that he and Roth were

disciplined differently for failing to clean; however, any such disparity makes sense

because cleaning was an essential function of Lewis’s job but was only tangential to

Roth’s.      Further, Roth had a clean disciplinary record until the time of her

termination, whereas Lewis received multiple warnings prior to his termination:



2
  While Lewis identifies Lane Buford as a potential comparator in his complaint, see (doc. 1, p. 3), Lewis abandons
this comparison in his response to the motion for summary judgment, see (doc. 47). In any event, the two are not
fairly comparable. Buford was a front-desk employee—Lewis was not. (Doc. 49-1, p. 40). Additionally, Buford was
not treated less favorably than Lewis. Lewis initially alleged that York treated Buford more favorably by moving him
to a new shift in response to his habitual tardiness, as opposed to writing him up. (Doc. 1, p. 3). However, the
undisputed evidence shows that Buford received write-ups for being late, then ceased being late entirely after
discussions with York. (Doc. 49-1, pp. 40–41). Eventually, Buford voluntary left his job at the gym for military
service. Id.

                                                                                                                  9
several for his attitude and work performance, and one for the alleged sexual

harassment of a sixteen-year-old. Although Lewis suggests that Roth was treated

more favorably because she was rehired, there is no evidence that Lewis tried and

failed to get his job back after his termination. Lewis and Roth are not “similarly

situated in all material respects,” and accordingly, Lewis’s claims fail in the first

stage of the McDonnell Douglas framework.

      Even apart from the strictures of the framework, Lewis has provided no

evidence that York discriminated against him on the basis of his race. The only

incident implicating race involved Roth, a co-worker, using a racial slur in the

workplace. Lewis acknowledges that he never heard a supervisor, or any other

employee, use racially-derogatory language. Further, York terminated Roth the

same day she used the slur. York only rehired Roth after she called to ask for her

job back at a time when the business was short-staffed and after she expressed

remorse for her actions. Prior to rehiring Roth, York consulted with HR, consulted

with the one remaining employee who used to work with Roth, and conducted a

meeting with Roth about the incident, during which she assured York she would not

engage in similar behavior again.

      In other words, Lewis has not presented a “convincing mosaic of

circumstantial evidence that would allow a jury to infer international discrimination




                                                                                   10
by the decisionmaker.”3 Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328

(11th Cir. 2011) (quoting Silverman v. Bd. of Educ. of Chi., 637 F.3d 729, 734 (7th

Cir. 2011)). As such, no inference of intentional discrimination is warranted.

However, even when viewing all evidence in Lewis’s favor and making all

reasonable inferences in Lewis’s favor, the Court is left only with evidence of (1) an

isolated incident of a co-worker’s use of an offensive racial slur, and (2) York’s

reasonably-different discipline of differently-situated employees.

         Accordingly, the motion for summary judgment is granted on all claims of

race discrimination brought under 42 U.S.C. § 1981.

         B. 42 U.S.C. § 1981 Retaliation.
         The McDonnell Douglas burden-shifting framework applies to § 1981

retaliation claims at the summary judgment stage. See Gogel v. Kia Motors Mfg. of

Ga., Inc., 904 F.3d 1226, 1233–34 (11th Cir. 2018) (analyzing Title VII and § 1981

retaliation claims under the McDonnell Douglas framework); Bryant v. Jones, 575

F.3d 1281, 1307 (11th Cir. 2009) (“Absent direct evidence of discrimination, when

analyzing claims for race-based retaliation brought under §1981, we employ the

tripartite analytical framework developed by the Supreme Court in McDonnell

Douglas Corp. v. Green . . . .”).



3
  Although Lewis did not assert the “convincing mosaic” theory in any of his pleadings or other filings, the Court
considered the evidence under this standard and finds it significantly lacking. See Connelly v. WellStar Health Sys.,
Inc., --- Fed.Appx. ----, 2019 WL 140823, *3 n.2 (11th Cir. Jan. 9, 2019).

                                                                                                                  11
         Under this framework, a plaintiff must first establish a prima facie case of

retaliation. Gogel, 904 F.3d at 1233. “A plaintiff establishes a prima facie case of

retaliation by showing that: (1) []he engaged in statutorily protected activity; (2) []he

suffered a materially adverse action; and (3) there was a causal4 connection between

the protected activity and the adverse action.” Chapter 7 Tr. v. Gate Gourmet, Inc.,

683 F.3d 1249, 1257–58 (11th Cir. 2012). “An action is materially adverse if it

‘might have dissuaded a reasonable worker from making or supporting a charge of

discrimination.’” Id. at 1259 (quoting Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53, 68 (2006)). “The burden of causation can be met by showing close

temporal proximity between the statutorily protected activity and the adverse

employment action. But mere temporal proximity, without more, must be very

close.” Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007)

(internal citation omitted). “Once the plaintiff establishes a prima facie case of

retaliation, the burden of production shifts to the defendant to rebut the presumption

by articulating a legitimate, non-discriminatory reason for the adverse employment

action.” Gogel, 904 F.3d at 1233 (quoting Bryant v. Jones, 575 F.3d 1281, 1308



4
  There appears to be some uncertainty in this Circuit about the causation standard that a plaintiff must meet as part of
the prima facie case, i.e., whether a plaintiff must show that his participation in the protected activity was the “but-
for” cause of the materially-adverse action or whether the plaintiff need only show that the two events are “not wholly
unrelated.” Compare Jefferson, 891 F.3d at 924 (‘but-for”), and Trask v. Sec’y, Dep’t of Veterans Affairs, 822 F.3d
1179, 1194 (11th Cir. 2016) (“but-for”), with McCann v. Tillman, 526 F.3d 1370, 1376 (11th Cir. 2008) (“not wholly
unrelated”). However, the Court need not make any specific finding regarding the appropriate causation standard here
because Lewis’s retaliation claims fail to demonstrate a prima facie case under both the “but-for” and the “not-wholly-
unrelated” standards.

                                                                                                                      12
(11th Cir. 2009)); accord Smelter v. Southern Home Case Servs., 904 F.3d 1276,

1293 (11th Cir. 2018). “After the defendant makes this showing, the plaintiff has a

full and fair opportunity to demonstrate that the defendant’s proffered reason was

merely a pretext to mask discriminatory actions.” Gogel, 904 F.3d at 1233.

      Lewis claims the Defendant retaliated against him for his participation in

York’s investigation into Roth’s use of a racial slur at work. (Doc. 1, pp. 2, 4); (Doc.

47, p. 3). The Court first looks to the prima facie case. Lewis claims that the

Defendant assigned him additional job duties, including cleaning under treadmills

and dusting lockers, and scrutinized his work at a higher level after he engaged in a

protected activity. Construing the facts and evidence in Lewis’s favor, the Court

accepts as true that Lewis engaged in a protected activity when he participated in

York’s investigation of Roth. The question before the Court is whether these duties

and this level of scrutiny are “materially adverse” for the purposes of establishing a

prima facie case. The Court finds that they are not.

      In Smith v. City of Fort Pierce, the Eleventh Circuit found that:

      glaring, slamming a door in an employee’s face, inquiring into
      retirement plans, commenting that an employee is not a team player,
      blaming an employee for failed union negotiations, or harboring
      concerns over an employee’s dependability and trustworthiness are not
      actions that would dissuade a reasonable worker from making or
      supporting a charge of discrimination.

565 Fed.Appx. 774, 778 (11th Cir. 2014). Accordingly, the Eleventh Circuit held

that those actions were not “materially adverse” for the purposes of establishing a
                                                                                      13
prima facie case of retaliation. Id. Further, the Supreme Court’s reasoning in

Burlington speaks directly to the issue of “material adversity” in retaliation claims:

      We speak of material adversity because we believe it is important to
      separate significant from trivial harms. Title VII, we have said, does not
      set forth a general civility code for the American workplace. An
      employee’s decision to report discriminatory behavior cannot
      immunize that employee from those petty slights and minor annoyances
      that often take place at work and that all employees experience.

Burlington, 548 U.S. at 68 (internal quotations and citations omitted) (emphasis

original).

      Lewis’s claims have not carried the day. Lewis’s additional job duties and

heightened scrutiny are certainly less “adverse” than the employer’s actions in Smith.

Further, these minor types of job changes are a normal part of workplace discourse

between managers and employees.           These are the “petty slights and minor

annoyances” that are common workplace situations that do not give rise to a cause

of action for retaliation. Accordingly, the Plaintiff failed to make out a prima facie

case that these actions were retaliatory in nature.

      Lewis further complains about York’s investigation into a customer complaint

that Lewis sexually harassed a sixteen-year-old girl; even further, Lewis takes issue

with York’s documentation of the event. Although this incident was somewhat close

in time to York’s investigation of Roth, a manager’s investigation into an allegation

of sexual harassment of a child and documentation thereof is not a materially adverse

employment action. But even if Lewis could make out a prima facie case of
                                                                                    14
retaliation for these events, the Defendant clearly articulates a non-discriminatory

reason for taking such actions. York was approached by a gym member who claimed

that Lewis sexually harassed his sixteen-year-old granddaughter. Further, York

observed that the child’s mother was in tears. The child’s mother told York that

Lewis used sexual language, asked the child what she did on weekends, and looked

up the child’s personal information on the gym’s computer. Although Lewis denied

the allegations, York’s investigation into and documentation of the claims against

Lewis are non-retaliatory in nature. Thus, the Defendant has met its burden to

“articulat[e] a legitimate, non-discriminatory reason” for counseling Lewis and

documenting the event. See Gogel, supra. Once a defendant does so, the burden

shifts back to the plaintiff “to demonstrate that the defendant’s proffered reason was

merely a pretext to mask discriminatory actions.” Id.

      Lewis fails to make such a demonstration. Lewis argues that York’s failure

to immediately terminate Lewis, for allegations that York believed were true, is

somehow evidence of pretext. (Doc. 43, pp. 16–18). Lewis’s position seems to be

that the Defendant selectively used the alleged sexual harassment episode to support

its decision to ultimately terminate Lewis. Id. Lewis claims that, at the time this

event occurred, he received no punishment for the event, but after his termination,

the Defendant used the event as a rationale for terminating him. Id. Lewis’s logic

is fatally flawed. The fact remains that York received a disturbing complaint about


                                                                                    15
Lewis’s sexual behavior towards a child. As a manager, York has the right to believe

or disbelieve this information, and his decision to investigate and document the event

does not provide the basis for any inference of retaliation.          Lewis has not

demonstrated that York’s actions were pretextual.

      Lewis also claims that his write-ups and ultimate termination were retaliatory.

Roth’s use of the racial slur and the subsequent investigation took place on August

14, 2015. Lewis’s final write-ups and termination occurred between December 10,

2015 and December 15, 2015, four months after Lewis’s participation in the

protected activity. Although temporal proximity between a protected activity and a

materially adverse action may, in some cases, establish causation, it does not do so

here. See Thomas, 506 F.3d at 1364 (“A three to four month disparity between

statutorily protected expression and the adverse employment action is not enough.”).

      Because Lewis’s final write-ups and termination were four months removed

from his participation in York’s investigation of Roth, and Lewis has provided

nothing more that suggests these incidents were unlawful retaliation, Lewis has

failed to make out a prima facie case of retaliation. Accordingly, the Defendant’s

motion for summary judgment is granted on Lewis’s retaliation claims brought

under 42 U.S.C. § 1981.




                                                                                    16
      C. Negligent or Wanton Hiring, Training, Supervision, and Retention.
      Lewis claims that Montgomery Fitness does not conduct anti-harassment

training for its employees, and he asserts that Roth’s use of a racial slur constituted

outrage and harassment, actionable under Alabama law. The Court construes this

claim against the Defendant as a claim for failure to train Roth, who allegedly

engaged in tortious activity.

      In Alabama, the torts of wanton or negligent hiring, training, supervision, and

retention are subject to the following principle:

      In the master and servant relationship, the master is held responsible for
      his servant’s incompetency when notice or knowledge, either actual or
      presumed, of such unfitness has been brought to him. Liability depends
      upon its being established by affirmative proof that such incompetency
      was actually known by the master or that, had he exercised due and
      proper diligence, he would have learned that which would charge him
      in the law with such knowledge.

Bedsole v. Clark, 33 So.3d 9, 15 (Ala. Civ. App. 2009) (quoting Big B, Inc. v.

Cottingham, 634 So.2d 999, 1003 (Ala. 1993)); see also Voyager Ins. Cos. v.

Whitson, 867 So.2d 1065, 1073 (Ala. 2003). Of particular importance, these torts

are subject to another point of law: “[I]mplicit in the tort of negligent hiring,

retention, training, and supervision is the concept that, as a consequence of the

employee’s incompetence, the employee committed some sort of act, wrongdoing,

or tort that caused the plaintiff’s injury.” Jones Express, Inc. v. Jackson, 86 So.3d

298, 305 (Ala. 2010) (emphasis original) (citing Humana Med. Corp. of Ala. v.


                                                                                     17
Traffanstedt, 597 So.2d 667, 669 (Ala. 1992)). “Under Alabama law, the finding of

underlying tortious conduct is a precondition to invoking successfully liability for

the negligent or wanton training and supervision of an employee.” Smith v. Boyd

Bros. Transp., Inc., 406 F.Supp.2d 1238, 1248 (M.D. Ala. 2005) (citing Stevenson

v. Precision Standard, Inc., 762 So.2d 820, 824 (Ala. 1999)); accord Guy v. Ala.

Power Co., 2013 WL 3929858, *3 (M.D. Ala. 2013); cf. Calloway v. MetLife Sec.,

Inc., 2018 WL 4909949, *5 (N.D. Ala. 2018) (“[I]f the underlying claims fail, a

plaintiff cannot sustain a claim for negligent supervision.”).

       “In Alabama, the torts of outrage, outrageous conduct, and intentional

infliction of emotional distress are the same cause of action.” Patterson v. Augat

Wiring Sys., Inc., 944 F.Supp. 1509 (M.D. Ala. 1996) (citing Stewart v. Matthews

Indus., Inc., 644 So.2d 915, 918 (Ala. 1994)); see Little v. Consol. Publ’g Co., 83

So.3d 517 (Ala. Civ. App. 2011).

      The elements of the tort of outrage are (1) that the defendant either
      intended to inflict emotional distress, or knew or should have known
      that emotional distress was likely to result from its conduct; (2) that the
      defendant’s conduct was extreme and outrageous; and (3) that the
      defendant’s conduct caused emotional distress so severe that no
      reasonable person could be expected to endure it.

Underwood v. City of Bessemer, 2018 WL 4685461, *17 (N.D. Ala. 2018) (quoting

Jackson v. Ala. Power Co., 630 So.2d 439, 440 (Ala. 1993)). “The conduct alleged

must be so outrageous in character and so extreme in degree as to go beyond all

possible bounds of decency, and to be regarded as atrocious and utterly intolerable
                                                                                    18
in a civilized society.” Shepherd v. Summit Mgmt. Co., Inc., 726 So.2d 686, 694

(Ala. Civ. App. 1998) (internal quotation omitted) (affirming trial court’s grant of

summary judgment on claim of outrage and holding that “the conduct alleged by

[the plaintiff] does not rise to the level of conduct required to establish a claim of

outrage” where the plaintiff was black and her supervisor told her that “[he] didn’t

like niggers” and that sometimes his employees “have to be treated like slaves”).

        Lewis fails to provide meaningful analysis of his state law claim, particularly

with respect to the “tort of outrage and harassment.” (Doc. 47, pp. 22–23).5 While

Roth’s use of the word “nigger” is reprehensible, its single use in these

circumstances is insufficient to state a claim for outrage. In Shepherd, a supervisor’s

use of that slur combined with at least one other racially-charged phrase was

insufficient to give rise to the tort of outrage. Likewise, Roth’s conduct does not

give rise to such a claim. Further, under Alabama law, the finding of tortious

conduct is a “precondition” to finding supervisor liability in this context. By

extension, Lewis’s claims for wanton or negligent hiring, training, supervision, and

retention fail for lack of underlying tortious conduct. Summary judgment is thus

granted on these claims, as well.




5
  Although the Court undertakes to analyze Lewis’s claim that Roth committed the tort of outrage, Lewis fails to
address whether a stand-alone cause of action for “harassment” exists under Alabama law. While the Court is doubtful
that it does, the Court declines to conduct an independent inquiry, as the Court has already done more analysis of
Lewis’s state law claim than Lewis has.

                                                                                                                 19
                                   V.   Conclusion.

For the foregoing reasons, it is

      ORDERED that the Defendant’s motion for summary judgment (doc. 42) be

and is hereby GRANTED, and the case is hereby DISMISSED with prejudice. It is

further ORDERED that the costs of this proceeding are taxed against the plaintiff. A

separate final judgment will be entered in accordance with this order.

      DONE this 15th day of May, 2019.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                                                                  20
